Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Mariann Bregin,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-670
ALJ Ruling No. 2013-19

Date: August 23, 2013

RULING AND ORDER DISMISSING CASE

By letter dated November 7, 2012, Trailblazer Health Enterprises, LLC, a Medicare
contractor, notified Petitioner that her Medicare provider number was being revoked,
effective November 1, 2012, pursuant to 42 C.F.R. § 424.535(a)(1) because she was not
in compliance with Medicare enrollment requirements, specifically that Petitioner is not
authorized to perform the services described in 42 C.F.R. § 410.75(b)(1), for her specialty
as a nurse practitioner. CMS Exhibit (Ex.) 1. Petitioner requested reconsideration on
November 29, 2012. A Hearing Officer issued an unfavorable reconsideration decision
on February 27, 2013. CMS Ex. 2.

On April 6, 2013, Petitioner filed a request for a hearing (RFH) before an Administrative
Law Judge (ALJ). Petitioner’s two-page RFH states that Petitioner requests
“reinstatement.” Petitioner further states in her RFH that “I have practiced for 32 years
as a nurse practitioner. I did not receive a Masters degree. I know that as of 2001, a
Medicare requirement [for nurse practitioners] is to be masters educated. . . . I have only
recently found out that my first PTAN number was issued in June 2003. I was shocked to
find out that my prior employer did not acquire this for me. . ..When I joined a large
health plan they did obtain a PTAN for Medicare reimbursement in June of 2003,
6 months after the required date [to be grandfathered into Medicare without a Master’s
degree].”

On May 8, 2013, CMS moved for dismissal pursuant to 42 C.F.R. § 498.70(b) and argued
that Petitioner’s RFH failed to specify issues, findings of fact, and conclusions of law that
she disagrees with as required by 42 C.F.R. § 498.40(b)(1).

Petitioner has a right to a hearing on a revocation of Medicare enrollment, provided
certain requirements are met. Her request for hearing failed to specify issues, findings of
fact, and conclusions of law that she disagrees with as required by 42 C.F.R.

§ 498.40(b)(1).

The regulation at 42 C.F.R. § 410.75(b) sets forth the qualifications required to be
enrolled in the Medicare program as a nurse practitioner. For Medicare B coverage, a
nurse practitioner must be a registered nurse who is authorized by the State in which the
services are furnished to practice as a nurse practitioner in accordance with State law and
must meet one of the following:

(1) Obtained Medicare billing privileges as a nurse practitioner for the first time
on or after January 1, 2003 and meets the following requirements:

(i) Be certified as a nurse practitioner by a recognized national certifying
body that has established standards for nurse practitioners.

(ii) Possess a master’s degree in nursing or a Doctor of Nursing Practice
(DNP) doctoral degree.

(2) Obtained Medicare billing privileges as a nurse practitioner for the first time
before January 1, 2003, and meets the standards in paragraph (b)(1)(i) of this
section.

(3) Obtained Medicare billing privileges as a nurse practitioner for the first time
before January 1, 2001.

42 CFR. § 410.75(b).

Petitioner admits in her hearing request that she does not comply with the Medicare
regulation that sets forth the qualifications required to be enrolled in the Medicare
program as a nurse practitioner.

In Petitioner’s response to CMS’s Motion to Dismiss, Petitioner states that “I am dealing
with a situation as an employee of a medical practice’s negligence of not obtaining a
PTAN prior to 2001.” P. Response. Petitioner states that she is 60 years old, helping her
daughters finish college, a single parent, enjoys working as a nurse practitioner, and
desires to continue serving her elderly patients. Petitioner requests equitable relief by
requesting reinstatement in the face of the plain language of the regulation. Although I
am sympathetic to her situation and I believe her long experience in the nursing field may
well qualify her to provide services, I am bound by the regulations and cannot afford her
the relief she seeks. I am not authorized to provide relief based on equitable
considerations from an agency decision that is supported by the applicable law. Pepper
Hill Nursing & Rehab. Ctr., LLC, DAB No. 2395, at 11 (2011).

An ALJ may dismiss a hearing request when the party requesting the hearing is either not
a proper party or “does not otherwise have a right to a hearing.” 42 C.F.R. § 498.70(b).
For the reasons explained above, I conclude that this matter should be, and it is,
DISMISSED.

/s/
Richard J. Smith
Administrative Law Judge

